Citation Nr: 0123745	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-11 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a through-and-through gunshot wound of the left 
neck, Muscle Group XXII, with associated facial tic and 
scars.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO), which, in pertinent part, denied a 
rating in excess of 30 percent for residuals of a through-
and-through gunshot wound of the left neck, Muscle Group 
XXII, with associated facial tic and scars, and denied 
entitlement to TDIU.  In that decision, the RO also granted 
service connection for a residual palpable defect of the left 
mandibular ramus with tenderness when chewing and symptoms of 
fatigue, and assigned a 10 percent rating, effective from 
September 1998.  Ten percent is the maximum schedular rating 
available under 38 C.F.R. § 4.150, Diagnostic Code 9907, for 
a unilateral loss of less than one-half of the substance of 
ramus, not involving loss of continuity.  The veteran did not 
appeal the 10 percent rating associated with the left 
mandibular ramus and that issue is therefore not before the 
Board.

A November 2000 BVA decision affirmed the RO's denial of the 
benefits sought on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  On March 13, 2001, the Court vacated the 
Board's November 2000 decision and remanded the veteran's 
claims back to the BVA for further development and 
readjudication consistent with the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) and with the unopposed Appellee's Motion 
for Remand and to Stay Further Proceedings (Appellee's 
Motion).


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran's residuals of a through-and-through gunshot 
wound of the left neck, Muscle Group XXII, with associated 
facial tic and scars, are manifested by minimal soft tissue 
deformity in the floor and left lower posterior of the mouth, 
a 1.5 x 1.0-centimeter (cm), non-depressed, gray-white, 
slightly irregular scar inferior to the left ear pinna, 
immediately posterior to the angle of the left mandibular 
angle and ramus, a 2.0 x 0.5-cm, irregular, slightly 
retracted, non-hypertrophic, non-herniated, nonattached scar 
at the cornu of the right hyoid bone and no evidence of 
substantial functional loss.

3.  The veteran completed eight years of school; he has no 
additional special training; he has about 30 years work 
experience as a farmer; and he last worked in about 1975.

4.  The veteran currently is service connected for residuals 
of a through-and-through gunshot wound of the left neck, 
Muscle Group XXII, with associated facial tic and scars, 
evaluated as 30 percent disabling, and for a residual 
palpable defect of the left mandibular ramus with tenderness 
when chewing and fatigue symptoms, evaluated as 10 percent 
disabling; with a combined rating of 40 percent.

5.  The veteran's service-connected disabilities are not 
sufficiently severe as to hinder his ability to obtain and 
retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a through-and-through gunshot wound of the left 
neck, Muscle Group XXII, with associated facial tic and 
scars, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 3.951, 4.1-
4.14, 4.73, Diagnostic Code 5322 (2000).

2.  The evidence does not satisfy the criteria for a TDIU.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16, 4.18 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, during the pendency of the appeal, the VCAA 
became effective.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, this 
liberalizing legislation also modified the circumstances 
under which VA's duty to assist a claimant applies and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  The VCAA also provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.
After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  The veteran's available service medical 
records and the October 1998 VA examination report have been 
associated with the claims file.  In this regard, the Board 
notes that, in a November 1998 letter, the RO asked the 
appellant to provide evidence that the residuals of his 
gunshot wounds to his left neck had increased in severity, 
such as, a doctor's statement or lay statements from persons 
who from their own knowledge and personal observations could 
indicate a worsening of his residuals, and to supply the date 
and place of any VA treatment.  The veteran did not respond.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds 
that the October 1998 VA examination, evaluating the status 
of the veteran's disability and which considered his reported 
employment history is adequate for rating purposes and 
further development is not warranted.  The Board further 
finds that the veteran was provided with adequate notice as 
to evidence needed to substantiate his claims, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Thus, no 
further assistance to the appellant is required in order to 
comply with the duty to assist as mandated by the recently 
enacted VCAA.  38 U.S.C.A. § 5301A (West Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of 
entitlement to an increased rating and/or TDIU because the RO 
has complied with the notice provisions of the VCAA.  The 
November 2000 Board decision and May 1999 Statement of the 
Case specifically notified the appellant of the requirements 
needed for an increased rating and entitlement to TDIU.  
Moreover, all of the relevant evidence of record was 
considered.  As such, the Board finds that there has been no 
prejudice to the veteran that would warrant another remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

In an October 1945 rating decision, the RO granted service 
connection for gunshot wound to the left side of face, 
resulting in a cicatricial deformity of face, and with exit 
on the right side of neck, involving Muscle Group XXIII, and 
assigned a 100 percent disability rating for convalescence, 
effective from October 1945.  In a March 1946 rating 
decision, the veteran was granted service connection for a 
fracture of the ramus of mandible, well healed without 
deformity or limitation of motion, and assigned a 
noncompensable rating effective from October 1945.  In a 
September 1946 rating decision, the RO recharacterized the 
disability as residuals of gunshot wound to the left neck, 
Muscle Group XXII, moderately severe, with tender scars; 
determined that the need for convalescence was past, that the 
residuals were stable, and that the 100 percent convalescent 
rating was no longer justified; and assigned a 20 percent 
rating effective from October 1946.  In an August 1949 
decision, upon finding "little material change," the RO 
nevertheless increased the rating to 30 percent effective 
from August 1949 because the veteran had developed a facial 
tic "clearly the result of the gunshot wound."  The RO also 
recharacterized the disability as residuals, through-and-
through, gunshot wound to the left neck, Muscle Group XXII, 
moderately severe, with associated facial tic and scars.  The 
30 percent rating is the highest schedular rating available 
for a Muscle Group XXII disability, consistent with severe 
disability.  The rating has remained unchanged.

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56 
(2000).  A through-and-through injury with muscle damages 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56.  Under the current regulation pertaining to 
evaluation of muscle group XXII injuries, a 30 percent 
disability rating is warranted for severe disability; a 20 
percent disability rating is warranted for moderately severe 
disability; a 10 percent disability rating is warranted for 
moderate disability, and; a slight disability is 
noncompensable.  38 C.F.R. § 4.73, Diagnostic Code 5322 
(2000).

A moderate disability of the muscles is defined as a through-
and-through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e., loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue and some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2000).
A moderately severe disability of the muscles is a through-
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  Service department records or other 
evidence show hospitalization for a prolonged period of 
treatment for the wound.  Consistent with this level of 
disability is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  At 
this level of disability, objective findings indicate a track 
of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  38 
C.F.R. 
§ 4.56(d)(3).

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal. 
Consistent with this level of disability is a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability worse than those shown for moderately severe 
muscle injuries and, if present, evidence of inability to 
keep up with work requirements.  At this level of disability, 
objective findings indicate ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track and, on palpation, loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  38 C.F.R. § 
4.56(d)(4).

Service medical records (SMRs) confirm that, in April 1945, 
the veteran was shot in the neck with a single rifle bullet 
during a tour of duty as a tank driver in Germany in the 
closing weeks of World War II.  The SMRs describe a "severe 
penetrating wound (rifle) of the neck and jaw with compound 
fracture of the left ramus of the mandible."  Immediate 
medical care included debridement and penicillin therapy.  
The veteran was evacuated from the combat zone and 
transferred to several hospitals.  The SMRs describe a 
satisfactory and uneventful recovery and by July 1945 the 
veteran's wounds were described as sufficiently healed to 
permit his discharge.  According to the October 1998 VA 
examiner, these records show that the bullet passed through 
the veteran's left mandibular ramus, exiting from the right 
anterolateral neck.  The entry wound was located immediately 
inferior to the left ear pinna slightly posterior to the 
posterior angle of the left mandibular jaw.  The exit site 
was reported at the corner of the right hyoid bone that is 
located a few centimeters above the larynx.  The single 
bullet was found to have caused a through-and-through 
penetrating wound causing a traumatic fracture of the left 
ramus of the mandible and damaging soft tissue of the left 
side floor of the mouth and right anterolateral superior neck 
region.

Medical evidence discloses relatively few gunshot wound 
residuals within five years of the veteran's separation from 
service.  At an August 1946 VA examination, the veteran 
complained of considerable fatigability and left neck pain 
upon exertion.  Objective findings included non-disabling 
left neck and left mandibular tenderness, no limitation of 
jaw movement, excellent bite with perfect alignment and the 
absence of definite deformity.  The diagnosis was "[g]unshot 
wound, results good."  A March 1947 affidavit from a private 
physician reports that the veteran complained of pain and 
aching near the mastoid region preventing him from working in 
cold weather.  An August 1949 VA examination report noted: a 
well-healed, non-tender, nonadherent one-and-a-quarter inch 
layer scar on the left side of the veteran's face, just 
posterior to the angle of the mandible; a well-healed, non-
tender, nonadherent quarter inch scar on the right side of 
the neck about three inches below the angle of the mandible; 
a structural defect consisting of a bony overgrowth at the 
angle of the mandible and a facial tic aggravated by cold or 
changing weather.

VA examination more than 10 years after the veteran's gunshot 
injury did not show disability in addition to that already 
described in earlier VA examination reports.  The March 1956 
dental examination report, including X-rays, notes a well-
healed fracture of the left mandible with some irregularity 
but with well-aligned fragments, some damaged teeth, 
essentially normal occlusion and no limitation in the normal 
range of excursive mandible motion.

At an October 1998 VA examination, the veteran reported that 
he had been edentulous for at least 30 years; that his top 
plate fit well; that his bottom plate caused some discomfort 
if he wore it for long periods; and that mastication caused 
rapid jaw fatigue and an associated left side headache.  The 
veteran denied dysphagia, speech difficulty, sensory deficit, 
weight instability, eating or tasting difficulty, problems 
opening or closing his mouth or other functional loss or 
difficulty except for intermittent cold weather dysesthesia 
in the left trigeminal third nerve distribution or mandibular 
branch alleviated by warming the left side of the face.  The 
veteran also stated that he had been a farmer until his 
retirement at age 62.  Examination confirmed the veteran's 
reported fatigue and pain upon chewing and revealed a 1.5 x 
1.0 cm, non-depressed, gray-white, slightly irregular scar 
inferior to the left ear pinna, immediately posterior to the 
angle of the left mandibular angle and ramus, and a 2.0 x 0.5 
cm, irregular, slightly retracted, non-hypertrophic, non-
herniated, nonattached scar at the cornu of the right hyoid 
bone.  There were no other abnormalities noted around the 
neck skin surfaces nor any mention of a current facial tic.  
Other findings included minimal soft tissue deformity in the 
floor and left lower posterior of the mouth, a clear bone 
defect immediately superior to the angle of the jaw located 
anterior and beneath the entry bullet wound scar and mild 
malunion healed fracture of the left ramus of the mandible.  
The examiner opined that residuals of this gunshot wound 
"would in no way affect [the veteran's] employability."  
The examiner did not opine that residuals of the veteran's 
gunshot wound caused a substantial functional loss of any 
kind.

Analysis of the record under VA guidelines for characterizing 
the severity of a muscle disability discloses that the 
evidence documents no more than a severe disability.  See 
38 C.F.R. § 4.56.  Specifically, the veteran's through-and-
through gunshot injury is consistent with severe injury, 
although absence of evidence of extensive debridement, 
prolonged infection, sloughing of soft parts or intramuscular 
binding or scarring indicates less than severe disability.  
See 38 C.F.R. § 4.56(d)(4)(i).  Absence of evidence of 
prolonged hospital treatment, consistent complaints of 
cardinal signs and symptoms of muscle disability worse than 
those shown for moderately severe muscle injuries, or 
inability to keep up with work requirements also indicates 
less than severe disability.  See 38 C.F.R. § 4.56(d)(4)(ii).  
Absence of evidence of ragged, depressed or adherent scars, 
loss of deep fascia or muscle substance, soft, flabby muscles 
in the wound area, abnormal muscle contraction or evidence of 
severe functional loss also indicates less than severe 
disability, see 38 C.F.R. § 4.56(d)(4)(iii), as does absence 
of evidence of intermuscular trauma or explosive effect, scar 
adhesions, epithelial sealing, diminished muscle 
excitability, visible or measurable atrophy, adaptive muscle 
contraction or induration.  See 38 C.F.R. 
§ 4.56(d)(4)(iii)(A)-(G).

Accordingly, the Board finds that the preponderance of the 
evidence shows no more than severe current disability 
attendant to residuals of the veteran's gunshot wound to the 
neck involving Muscle Group XXII, warranting no more than the 
current 30 percent maximum schedular evaluation.  38 C.F.R. 
§ 4.73, Diagnostic Code 5322.  Moreover, the Board notes 
that, as this rating is the maximum under Diagnostic Code 
5322 and has been in effect since August 1949, over 20 years, 
it is now protected.  See 38 U.S.C.A. § 110; 38 C.F.R. § 
3.951(b). 

The Board observes that the veteran's representative 
requested an extra-schedular evaluation.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-3 (1991).  However, the Board 
finds that the record does not show the veteran's disability 
to be so exceptional or unusual, with marked interference 
with employment or repeated hospitalization beyond that 
contemplated by rating criteria, as to render application of 
schedular standards impractical.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Indeed, the record reveals no evidence whatever of recent 
hospitalization for a service-connected disorder and, except 
for vague statements from the veteran and his attorney, no 
evidence that a service-connected disorder has affected the 
veteran's employment in any respect.

Total Rating Based on Individual Unemployability (TDIU)

The veteran also claims that his service-connected 
disabilities render him unemployable.  The Board is satisfied 
that all the facts relevant to this claim have been properly 
and sufficiently developed.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

The Board finds no basis to award the veteran TDIU.  The 
veteran is service connected for residuals of a through-and-
through gunshot wound of the left neck, Muscle Group XXII, 
with associated facial tic and scars, rated as 30 percent 
disabling, and for a residual palpable defect of the left 
mandibular ramus with tenderness when chewing and fatigue 
symptoms, rated as 10 percent disabling; resulting in a 
combined rating of 40 percent.  He fails to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of TDIU due to multiple service-connected 
disabilities.  However, the Board must consider whether the 
veteran may still be entitled to TDIU on an extra-schedular 
basis, under 38 C.F.R. § 4.16(b).

Neither is the veteran entitled to TDIU status under an 
extra-schedular analysis.  The veteran's occupational 
background and educational attainment remain, the Board 
finds, satisfactory for employment purposes.  There is no 
medical or other evidence suggesting that the veteran cannot 
successfully pursue an occupation not requiring higher 
academic or technical skills.  

Service personnel records disclose that the veteran was a 
farmer before entering service.  Various VA examination 
reports include references to the veteran's reports that he 
continued farming after his separation from service and that 
he retired from farming when he was 62 years old (in about 
1975).  The veteran's TDIU application states that he worked 
as a farmer until only 1962, although this is inconsistent 
with other information of record, including that provided by 
the veteran himself.  His TDIU application also states that 
he completed the eighth grade and had no other specialized 
training, that he did not have medical care or 
hospitalization within the year prior to the application, and 
that he did not leave employment because of disability.

There is no medical evidence to show that the veteran's 
service-connected disabilities are productive of any 
industrial impairment.  Significantly, there is no medical 
opinion of record that the veteran's service-connected 
disabilities have interfered with his employability to such a 
degree that he is unable to secure and follow a substantially 
gainful occupation.  The Board observes that the October 1998 
VA examiner opined that the veteran's gunshot wound would in 
no way affect his employability.  In contrast, the evidence 
indicates that the veteran suffers from significant 
nonservice-connected disorders (for example, diabetes 
mellitus and degenerative osteoarthritis), which may not be 
considered in determining whether the veteran is unemployable 
due to his service-connected disabilities.  The examiner 
added that these nonservice-connected disorders along with 
other clinical problems and the veteran's age make the 
veteran less employable and, as such, he encouraged the 
veteran to apply for a nonservice-connected pension.  The 
evidence does not show that his gunshot wound residuals are 
in any way related to his alleged industrial impairment. 

The Board acknowledges that the veteran undoubtedly 
experiences impairment in his ability to perform 
substantially gainful employment due to his nonservice-
connected disorders.  However, the Board emphasizes that it 
must be shown that the veteran's service-connected 
disabilities preclude all forms of substantially gainful 
employment, consistent with his educational and vocational 
history.  Such is not shown here by persuasive evidence.  
Indeed, the veteran's service-connected disabilities do not 
affect his employability.  The VA examiner's statement 
indicates that the veteran's age and nonservice-connected 
disorders, particularly his diabetes mellitus and 
degenerative osteoarthritis, are the reason for any 
occupational incapacity.  In short, there is simply no 
persuasive evidence of record that supports the veteran's 
claim that he is unemployable by virtue of his service-
connected disabilities.  As such, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran is unemployable due to his service-connected 
disabilities.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine under 38 U.S.C.A. § 5107 (West Supp. 2001) 
in connection with the veteran's claims for an increased 
rating and for TDIU; however, as the preponderance of the 
evidence is against the claims, that doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a through-and-through gunshot wound of the left neck, 
Muscle Group XXII, with associated facial tic and scars, is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

